Title: [1780 January 5. Wednesday.]
From: Adams, John
To: 


      1780 January 5. Wednesday. We rode from Astorga to Leon, Eight Leagues. This was one great Plain, and the road through it was very fine. We saw large Herds of Cattle and immense flocks of Sheep. The Sheep were of an handsome Size, and their fleeces of Wool thick, long and extreamly fine. The Soil appeared to be rather thin and barren. We passed several small Villages, the vast range of Asturias Mountains all covered with Snow on our left hand. The Weather was cold, but otherwise very pleasant. We met with a good deal of Frost and Ice in the Road. Our Mules found more difficulty to keep their Steps firm upon the Ice over the Sloughs than they had among the roughest Rocks in the Mountains. We passed the Bridge over the River Orbigo, which in the Spring when swelled with the freshetts of melted Snow from the Mountains of Asturias, is a very great River. Leon, which We entered in the night, had the Appearance of a large City.
     